Title: To James Madison from William Charles Coles Claiborne, 9 December 1806
From: Claiborne, William Charles Coles
To: Madison, James



Secy. of State.
N. O. December 9th 1806.

The Members of the New Orleans Chambre of Commerce, attended on this morning at 10’O’clock at the Government House, and after being apprized by the General and myself, of the just causes for the apprehension of danger, and the demand there was for Sailors to man the little Fleet on this Station, they unanimously agreed to a resolution, of which the inclosed is a Copy.
This Chamber embraces every respectable Merchant in the City, and I am happy to find so much union, and so much patriotism displayed on the occasion; It has also been proposed by the Mercantile part of our Society to raise, by subscription a Sum of Money, to Cloath such sailors as may inter the service, and I am told, that several thousand Dollars have already been subscribed.
In conformity to the advise of the Merchants, I have given orders, that no Vessel without the permission of General Wilkinson or myself, depart from the Port; but these orders will be countermanded the moment the number of Sailors required for our armed Vessels are obtained.

Signed Wm. C. C. Claiborne

